Citation Nr: 0106299	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98 - 14 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, including service in the Republic of Vietnam from 
January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The veteran served on active duty from August 1969 to March 
1972, including service in the Republic of Vietnam from 
January 1970 to December 1970.  While serving in the Republic 
of Vietnam, he was assigned to Co. D, 168th Engineering 
Battalion (C), from January to March 1970, and to Co. D, 31st 
Engineering Battalion (C), from March 19790 to December 1970.  
He was awarded the Purple Heart Medal for shrapnel wounds to 
his chest sustained in February 1970, and service connection 
is in effect for residuals of that disability.  The veteran's 
exposure to combat stressors is conceded.

In October 1997, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526) for post-
traumatic stress disorder (PTSD).  He was afforded a VA 
examination at the VAMC, Detroit, in February 1998.  That 
examination did not find that the veteran had PTSD or other 
psychiatric disorder.  A rating decision of April 1998 denied 
the veteran's claim for service connection for PTSD, and he 
appealed that determination.  In his Substantive Appeal (VA 
Form 9), the veteran requested a personal hearing before an 
RO Hearing Officer, and a videoconference hearing before a 
Member of the Board sitting at Washington, DC.  He 
subsequently failed to appear for a scheduled personal 
hearing before an RO Hearing Officer in November 1998, and 
thereafter failed to report to the RO for a November 1999 
videoconference hearing before a Member of the Board sitting 
at Washington, DC. 

The veteran has taken issue with the rating decision of April 
1998, asserting that the February 1998 VA examination was 
conducted by an individual not certified by the Michigan 
Board of Medical Examiners in psychiatry or in any other 
specialty.  It is argued, for that reason, that the February 
1998 VA examination of the veteran was inadequate to 
determine the presence or absence of PTSD or of any other 
psychiatric disability, and that Remand for another VA 
psychiatric examination is warranted.  The Board finds that 
the appellant is entitled to another examination by a board-
certified specialist in psychiatry to determine the presence 
or absence of PTSD in the claimant.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
or any other psychiatric disorder.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The appellant must be informed in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist who is 
qualified to evaluate and diagnose PTSD 
and who has not previously examined or 
treated the veteran.  The examination is 
to be conducted in accordance with the 
criteria provided in the fourth edition 
of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and all appropriate 
studies, including PTSD subscales, are to 
be performed.  The examiner should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
distinguish those which originated during 
active service from those that did not.  
The claims file and a complete copy of 
this Remand order must be made available 
to and be reviewed by the examiner prior 
to the examination.   Any and all 
opinions expressed must be accompanied by 
a complete rationale.  If PTSD or other 
psychiatric disability is found, the 
psychiatric examiner must assign a 
multiaxial diagnosis, to include a Global 
Assessment of Functioning Score, which is 
consistent with the fourth edition of the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and explain what the 
assigned score means.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD, in light of 
the additional evidence obtained.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




